Exhibit 10.4(5)

 

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

SECOND AMENDMENT TO HOTEL AND CASINO GROUND LEASE

 

THIS SECOND AMENDMENT TO HOTEL AND CASINO GROUND LEASE (the “Second Amendment”)
is made this 24th day of November, 2015 (the “Effective Date”) by and between
NATIONAL HARBOR GRAND LLC, a Maryland limited liability company (the “Landlord”)
and MGM NATIONAL HARBOR, LLC, a Nevada limited liability company (the “Tenant”),
with reference to the following:

 

RECITALS:

 

WHEREAS, Landlord and Tenant entered into that certain Hotel and Casino Ground
Lease dated April 26, 2013, as amended by a First Amendment to Hotel and Casino
Ground Lease dated July 23, 2014 and an Assignment and Assumption of Ground
Lease dated December 19, 2014 (collectively, the “Lease”), for the lease of
certain real property more particularly described in the Lease (the “Premises”);
and

 

WHEREAS, Landlord and Tenant desire to amend the terms of the Lease as set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:

 

1.Recitals.  The Recitals set forth above are incorporated herein and made a
part hereof by this reference as if fully set forth herein.

 

2.Defined Terms.  All capitalized terms used herein, unless specifically defined
herein, shall have the same meanings and definitions as used in the Lease.

 

3.Final Parcel Determination.  Landlord and Tenant acknowledge and agree that
the Premises have been revised and Exhibit “A” attached to the Lease shall be
deleted and replaced by Exhibit A attached hereto.  [***]  

 

4.Approval Date. The “Approval Date,” as that term is defined and used in the
Lease, shall be the date set forth the in a separate Approval Date Notice
attached hereto as Exhibit B to be entered into by the parties.

 

5.Exclusions, Reserved Rights and Matters to Which Premises Subject.  An updated
title commitment has been issued for the Premises. As a result, Exhibit “B”
attached to the Lease shall be deleted and replaced by Exhibit C attached
hereto.

6.Counterparts and Execution.  This Second Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together,

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

shall constitute one and the same instrument.  This Second Amendment may be
executed and delivered by electronic mail in pdf format or by facsimile
transmission.  Any such transmission shall bind the party so executing and
delivering this Second Amendment.

 

7.Integration.  This Second Amendment, together with the Lease, is intended by
the parties hereto to be an integration of all prior and contemporaneous terms,
provisions, conditions and covenants between the parties hereto, and contains
all of the agreements of the parties with respect to the matters contained
herein.  There are no terms, provisions, conditions, covenants, understandings,
warranties or representations pertaining to any such matters, neither oral nor
written, nor express nor implied, between the parties other than those
specifically set forth herein which shall be effective for any purpose. In
addition, no amendment, modification, addition or alleged or contended waiver of
any of the provisions of the Lease or this Second Amendment shall be binding
unless it is made in writing and signed by all parties hereto.

 

8.Binding Effect.  This Second Amendment shall be binding upon and shall inure
to the benefit of the parties hereto (including The Peterson Companies, as
applicable) and their respective heirs, personal representatives, successors and
assigns.

 

9.Construction.  Except as expressly modified by this Second Amendment, all
other terms, provisions, conditions and covenants of the Lease (x) shall be and
remain unmodified, in full force and effect, and enforceable in accordance with
their terms, and (y) shall govern the conduct of the parties hereto; provided,
however, the provisions of this Second Amendment or the application thereof
shall supersede any provisions of the Lease or the application thereof that are
contrary to or inconsistent with the provisions contained herein.  All
references to the Lease shall hereafter refer to the Lease and amended by this
Second Amendment.

 

[Signature Pages to follow]




2

Second Amendment to Ground Lease

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

WITNESS the following signatures of Landlord and Tenant are made as of the date
first above written.

 

 

LANDLORD:

 

 

 

 

 

NATIONAL HARBOR GRAND LLC,

 

a Maryland  limited liability company

 

 

 

 

 

 

By:

MVP Management, LLC

 

 

 

a Virginia limited liability company

 

 

Its:

Manager

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jon M. Peterson

 

Print Name:

Jon M. Peterson

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

MGM NATIONAL HARBOR, LLC

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

 

By:

 

/s/ John M. McManus

 

Print Name:

John M. McManus

 

Title:

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

Second Amendment to Ground Lease

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT A

 

[g2017030103351844115336.jpg]

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT B

APPROVAL DATE NOTICE

THIS APPROVAL DATE NOTICE (the “Approval Date Notice”) is made and entered into
as of the 24th day of November, 2015 by and between NATIONAL HARBOR GRAND LLC, a
Maryland limited liability company (“Landlord”) and MGM NATIONAL HARBOR, LLC, a
Nevada limited liability company (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant have entered into that certain Hotel and Casino
Ground Lease dated April 26, 2013, as amended by a First Amendment to Hotel and
Casino Ground Lease dated July 23, 2014, and an Assignment and Assumption of
Ground Lease dated December 19, 2014 (collectively, the “Lease”).

WHEREAS, Landlord and Tenant wish to confirm, memorialize and agree upon the
Approval Date referenced in the Lease.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:

1.The foregoing recitals are incorporated herein by this reference. Capitalized
terms used herein have the meaning ascribed to those terms by the Lease.

2.The Approval Date referenced in the Lease is established to be November 24,
2015.

Except as described herein, all terms and conditions of the Lease are and shall
remain unmodified and in full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Approval Date Notice
as of the date first set forth above.

 

LANDLORD:

 

 

 

 

 

NATIONAL HARBOR GRAND LLC,

 

a Maryland limited liability company

 

 

 

 

 

 

By:

MVP Management, LLC

 

 

 

a Virginia limited liability company

 

 

Its:

Manager

 

 

 

 

 

By:

/s/ Jon M. Peterson

 

Print Name:

Jon M. Peterson

 

Title:

Manager

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

 

TENANT:

 

 

 

 

 

MGM NATIONAL HARBOR, LLC

a Nevada limited liability company

 

 

 

By:

/s/ John M. McManus

 

Print Name:

John M. McManus

 

Title:

Secretary

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT C

EXCLUSIONS, RESERVED RIGHTS AND MATTERS TO WHICH PREMISES SUBJECT

 

1.

Permanent Declaration of Covenants recorded in Liber 13598 at folio 257.

 

 

2.

Conservation Agreements recorded in Liber 14299 at folio 001 and Liber 14383 at
folio 116.

 

 

3.

Recreation Facilities Agreement - National Harbor recorded in Liber 21482 at
folio 140.

 

 

4.

Easements and rights of way granted Washington Suburban Sanitary Commission by
instruments recorded in Liber 22832 at folio 209.

 

 

5.

Rights and easements reserved unto the State Roads Commission of Maryland in
Deed(s) recorded in Liber 27314 at folio 139.

 

 

6.

Easement and Declaration of Covenants recorded in Liber 7329 at folio 911.

 

 

7.

Access is denied to Interstate Route 495 (Capital Beltway) as established by a
Deed to the State of Maryland to the use of the State Highway Administration of
the Department of Transportation recorded in Liber 7194 at folio 237.

 

 

8.

Easement(s) granted Washington Suburban Sanitary Commission by instrument(s)
recorded in Liber 28199 at folio 300.

 

 

9.

Declaration of Covenants for Storm and Surface Water Facility and System
Maintenance recorded in Liber 29603 at folio 518 and in Liber 36213, at folio
521

 

 

10.

Terms, provisions and condition as set forth in Woodland Conservation/Offsite
Mitigation Program Acreage Transfer Certificate recorded in Liber 34079 at folio
342.

 

 

11.

Plat of survey prepared by Loiederman Soltesz Associates, Inc, dated July 2013,
last revised September 9, 2013 and entitled "ALTA/ACSM Land Title Survey,
Property of  National Harbor Beltway, L.C. (Part of Beltway Parcel), Oxon Hill
(12th) Election District, Prince George's County, Maryland", (herein the
"Survey") shows the following: a) light pole(s, telephone pole(s) and guy
wire(s); b) overhead electric and telephone wire(s); c) electric box and
electric manhole(s); d) rip rap(s); e) storm drain inlet(s), and f) rights of
others, if any, in and to the use of the concrete sidewalk(s) along property
line(s). NOTE: A revised current ALTA survey must be provided that includes the
additional acreage added to the Land as described in the Quitclaim Deed from
National Harbor Beltway L.C., a Virginia limited liability company, to National
Harbor Grand LLC, a Maryland limited liability company, dated August 12, 2015
and recorded August 20, 2015 among the land records of Prince George’s County,
Maryland. This exception will be revised upon receipt and review of the revised
survey. If no revised survey is

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

provided, an additional exception will be raised for all changes that have
occurred since the date of the above described survey for the portion of the
Land included on the survey, and a full survey exception will appear for the
additional parcels added to the Land that are not included in the Survey.

 

 

12.

Plat Notes, 10 foot public utility easement granted pursuant to the terms and
provisions of instrument recorded in Liber 3703 at folio 748, minimum building
restriction lines and all matters shown on the Land dedicated and platted on
plat of subdivision entitled “Plat One, Parcels Two and Four, National Harbor –
Beltway Parcel, Oxon Hill (12th) Election District, Prince George’s County,
Maryland”, and recorded in Plat Book MMB 240 as Plat No. 76 (the “Dedication
Plat”); and Plat of Correction of the Dedication Plat recorded in Plat Book SJH
241 as Plat No. 76; and additional Plat of Correction to Dedication Plat
entitled “Plat of Correction –PLAT ONE, PARCELS TWO AND FOUR, NATIONAL HARBOR –
BELTWAY PARCEL, Oxon Hill (12th) Election District, Prince George’s County,
Maryland”, dated May, 2015 and recorded August 11, 2015 among the land records
of Prince George’s County, Maryland in Plat Book SJH 243 at Plat No. 13.

 

 

13.

Easements, rights and/or controls granted to the State of Maryland to the use of
the State Highway Administration of the Maryland Department of Transportation
set forth in Correction of Deed of Donation and Substitution of Plats from
National Harbor Beltway L.C., dated July 7, 2015 and recorded July 21, 2015 in
Liber 37234 at folio 475.

 

 

14.

Mechanics’ and materialmen’s liens filed subsequent to Date of Policy for labor,
material and/or services contracted by the Insured for improvements to the Land.

 

 

15.

Declaration of Hotel Development Restrictive Covenant (Beltway Parcel) recorded
in Liber 36388 at folio 577.

 

 

16.

Matters of survey that would be shown on a current ALTA survey showing changes
occurring subsequent to September 9, 2013, the date of the ALTA/ACSM Land Title
Survey prepared by Loiederman Soltesz Associates, Inc.

 

 

17.

Easement(s) granted to the Washington Suburban Sanitary Commission as set forth
in the instrument(s) recorded in Liber 37056 at folio 566 and Liber 37056 at
folio 597.

 

 

18.

Utility Easement granted to Potomac Electric Power Company, Verizon Maryland
Inc. and Comcast Corporation by instrument recorded in Liber 37526 at folio 1.

 

 

19.

Easement(s) granted to the Washington Gas Light Company as set forth in the
Easement recorded in Liber 37526 at folio 20.

 